

	

		II

		109th CONGRESS

		1st Session

		S. 1318

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 28, 2005

			Mr. Cornyn introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To protect State and Federal judges by

		  clarifying that Federal judicial immunity covers all acts undertaken by judges

		  pursuant to legal authority.

	

	

		1.Clarification of judicial

			 immunity

			(a)In

			 generalChapter 21 of title

			 28, United States Code, is amended by adding at the end the following:

				

					464.Judicial immunity

				for administrative functions

						(a)In

				generalSubject to subsection

				(b), a justice or judge of the United States or a State judge shall have

				immunity against any Federal civil cause of action respecting the discharge of

				any legislatively or constitutionally authorized duty, except for actions

				involving malice.

						(b)Other

				immunityThis section shall

				not preempt any Federal or State law providing immunity in addition to the

				immunity provided by this

				section.

						.

			(b)Chapter

			 analysisThe chapter analysis

			 for chapter 21 of title 28, United States Code, is amended by adding at the end

			 the following:

				

					

						Sec. 464. Judicial immunity for administrative

				functions.

					

					.

			

